 - ··-   ';"




AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                        FILED
                                         UNITED STATES DISTRICT COUR                                        NOV 1 8 2019


                 UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL                 '-'.,..,.,...,..a:.,

                                                                     (For Revocation of Probation or Supervised Release)
                                    V.                               (For Offenses Committed On or After November 1, 1987)


                        ADRIAN PIEDRA (1)                               Case Number:        10CR5149-L

                                                                     SERENA PREMJEE, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
REGISTRATION NO.                    23266298
•-
THE DEFENDANT:
D        admitted guilt to violation of allegation(s) No.    ONE (1), TWO (2), THREE (3) AND FIVE (5)

D        was found guilty in violation o(allegation(s) No.
                                                             ------------- after denial of guilty.
AccordineJy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation

                                      nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                      Act)
                  2                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                      Act)
                  3                   nv7, Failure to report as directed
                  5                   nv21, Failure to participate in drug aftercare program


     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November 18, 2019
                                                                     Date of Imposition of Sentence
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ADRIAN PIEDRA ( 1)                                                       Judgment - Page 2 of 2
CASE NUMBER:              10CR5149-L

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (10) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at                             A.M.              on

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           10CR5149-L
